                   Case 20-12456-JTD                Doc 773         Filed 12/23/20           Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                     )         Chapter 11
                                                           )
RTI HOLDING COMPANY, LLC, et al.,1                         )         Case No. 20-12456 (JTD)
                                                           )
         Debtors.                                          )         Re: D.I. 663

                             NOTICE OF WITHDRAWAL OF DOCUMENT

         PLEASE TAKE NOTICE that docket entry 663 hereby is withdrawn without prejudice.

                                                           KLEIN LLC

                                                           /s/ Julia Klein
                                                           Julia Klein (5198)
                                                           225 W. 14th Street, Suite 100
                                                           Wilmington, Delaware 19801
                                                           (302) 438-0456
                                                           klein@kleinllc.com

Dated: December 23, 2020                                   Counsel to Grace Berman




1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: RT
Distributing, LLC (6096); RT Denver Franchise, L.P. (2621); Detroit Franchise, LLC (8738): RT Finance, LLC (7242); RT FL
Gift Cards, Inc. (2189); RT Florida Equity, LLC, (7159); RT Franchise Acquisition, LLC (1438); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las
Vegas Franchise, LLC (4969) RT Long Island Franchise, LLC (4072); RT Michiana Franchise, LLC (8739); RT Michigan
Franchise, LLC (8760); RT Minneapolis Franchise, LLC, (2746); RT Minneapolis Holdings, LLC, (7189); RT New England
Franchise, LLC (4970); RT New Hampshire Restaurant Holdings, LLC, (7438); RT New York Franchise, LLC, (1154); RT of
Carroll County, LLC, (8836); RT of Fruitland, Inc., (1103); RT of Maryland, LLC, (7395); RT Omaha Franchise, LLC, (7442);
RT Omaha Holdings, LLC, (8647); RT One Percent Holdings, LLC, (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP, (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC, (9715); RT St. Louis Franchise, (6010); RT Tampa Franchise, LP, (5290); RT West Palm Beach Franchise, LP, (0359); RT
Western Missouri Franchise, LLC, (6082); RTBD, LLC, (6505); RTT Texas, Inc., (2461); RTTA, LP, (0035); RTTT, LLC, (9194);
Ruby Tuesday of Alleghany County, Inc., (8011); Ruby Tuesday of Bryant, Inc., (6703); Ruby Tuesday of Columbia, Inc., (4091);
Ruby Tuesday of Frederick, Inc., (4249); Ruby Tuesday of Linthicum, Inc., (8716); Ruby Tuesday of Marley Station, Inc., (1641);
Ruby Tuesday of Pocomoke City, Inc., (0472); Ruby Tuesday of Russellville, Inc., (1601); Ruby Tuesday of Salisbury, Inc., (5432);
Ruby Tuesday, Inc., (5239); and Ruby Tuesday, LLC, (1391). The Debtors' corporate headquarters and the mailing address is
10300 SW Allen Blvd., Beaverton, OR 97005.
